Citation Nr: 1716500	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  14-25 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected lumbar spine strain, evaluated as 10 percent disabling prior to March 21, 2012, and as 20 percent disabling from March 21, 2012.

2.  Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1963. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2017, the Veteran was afforded a personal hearing before the undersigned.    

The record reasonably raises a claim for a total disability rating based on individual unemployability (TDIU), which is not a separate claim, but a part of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran is claiming a higher rating for his service-connected lumbar spine strain.

The Veteran was last afforded a VA examination for his service-connected lumbar spine strain in April 2012.  Since then, the Veteran reported during the March 2017 hearing having continued VA treatment and that his condition has worsened.  As the evidence of record suggests his service-connected disability has increased in severity since the most recent VA examination in 2012, the Board finds that the Veteran should be afforded a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran reported during the March 2017 hearing that his service-connected lumbar spine strain caused him to become unemployed and he has not worked since the year 2000.  The most recent April 2012 VA examination indicated that the Veteran's disability did not affect his ability to work, but did not provide an explanation for that finding.  As such, the Board finds that further development is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

During the March 2017 hearing, the Veteran submitted a disability benefits questionnaire (DBQ) dated March 2016.  Upon current review of the record, it appears that the March 2016 DBQ has not been associated with the file.  As this evidence is pertinent to the issue on appeal, it must be obtained on remand.  

The most recent VA treatment record contained in the claim file is dated April 2012.  No subsequent records are part of the file.  The Veteran stated during the March 2017 hearing that he has had VA treatment since the April 2012 VA examination.  Thus, VA treatment records dated since April 2012 should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed disability.  After securing the necessary releases, obtain these records, including the March 2016 DBQ and any outstanding VA treatment records dated since April 2012.  If these records are not available, a negative reply is required.

2.  Afford the Veteran a VA examination to assess the current severity of the Veteran's service-connected lumbar spine strain to include whether the disability renders him unemployable.  

The claim file must be made available to the examiner for review.  Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the lumbar spine strain and the severity of any and all manifestations found.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must also opine as to whether, without regard to the Veteran's age or nonservice-connected disabilities, it is at least as likely as not that his service-connected disability, lumbar spine strain, either individually or in the aggregate, renders him unable to secure or follow a substantially gainful occupation.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




